 

Lucas Energy, Inc. 8-K [lei-8k_082516.htm]

Exhibit 10.1

PROMISSORY NOTE

(Secured by, among others, Security Agreement and Mortgage,
Deed of Trust, Assignment, Security Agreement,
Financing Statement, and Fixture Filing)

Date: August 15, 2016

Maker:

CATI Operating, LLC, a Texas Limited Liability Company (“CATI”)

 

Maker’s Mailing Address:

450 Gears Road, Suite 860

Houston, Texas 77067

Attention: Anthony C. Schnur

Holder/Payee:

Louise H. Rogers, as her separate property (“Rogers”)

Holder/Payee’s Mailing Address:

c/o Sharon E. Conway

ATTORNEY AT LAW

2441 High Timbers, Suite 410

The Woodlands, Texas 77380-1052

The terms “CATI” and “Rogers” and other nouns and pronouns include the plural if
more than one exists. The terms “CATI” and “Rogers” also include their
respective heirs, personal representatives, and assigns. CATI and Rogers are
collectively referred to in this Note as the “Parties.”

Place for Payment (including county):

2512 Alta Mira

Tyler, Smith County, Texas 75701-7301

(Paid via wire transfer as set forth below)

Principal Amount:

One Million and No/100 Dollars ($1,000,000.00)

Interest Rate:

Twelve Percent (12%) per annum

Maturity Date:

The entire principal balance remaining and all accrued interest is due and
payable on or before November 9, 2016 (the “Maturity Date”).

Letter Loan Agreement:

This Note is agreed by all parties to be subject to the terms of that certain
Letter Loan Agreement dated as of August 13, 2013, by and between Lucas Energy,
Inc. (“LEI”), and CATI as LEI’s assignee, and Rogers, together with all
amendments and other modifications (including but not limited to the Amended
Letter Loan Agreement dated as of March 14, 2014, the Second Amended Letter Loan
Agreement dated as of November 13, 2014, and the December 2015 Amendment dated
as of December 14, 2015) from time to time made to it (the “Letter Loan
Agreement”). Capitalized terms used but not defined in this Note shall have the
meaning assigned to them in Schedule A to the Letter Loan Agreement, or in the
Security Agreement if not defined in the Letter Loan Agreement.

Promissory Note ($1,000,000.00)

Rogers - CATI/August 15, 2016

Page 1 of 5

 

 

Terms of Payment (principal and interest):

Payments of principal and interest shall be made monthly as follows:

All cash derived from CATI shall be held in the Cash Flow Lock Box Account (to
be established) and shall be applied in payments in the following order (the
“Waterfall”):

(1)80% of the cash flow shall be applied in the following order:

a.payment of fees and interest and then principal to this Term Loan, then

b.payment of fees and interest and then principal of the existing Rogers Note
dated August 13, 2013 (as amended); and

(2)20% of the cash flow shall be applied in the following order:

a.payment of CATI lease operating expenses and other direct operating expenses
of CATI, then

b.payment of CATI maintenance capital expenditure, as reviewed and agreed to by
Rogers’ designated representatives, acting reasonably; provided that an
agreement shall be required for capital expenditures incurred in connection with
regulatory or environmental compliance of not more than $20,000 per occurrence
and $100,000 in the aggregate per annum.

Late Payments: Late payments shall be subject to a fee of three percent of the
total amount of the payment (principal and interest) that is late. Each payment
must be received on or before its due date. Any payment not received on or
before its due date is considered late.

Payments of Principal: All payments of principal shall be made by wire transfer
using the following wiring instructions or pursuant to written instructions that
may be provided by Rogers from time to time.

Any and all wire transfer fees shall be paid for by CATI and the amount wired
shall be adjusted in the amount necessary to ensure that the total amount
received into Rogers’ account is the total amount of the interest and principal
(if applicable) due.

Payments of Interest: All interest payments shall be made by CATI check on good
funds made payable to “Louise H. Rogers, as her separate property,” and shall be
sent via Federal Express to Mrs. Rogers at her address in Tyler, Texas, set
forth above. CATI shall ensure that the Federal Express package delivery date is
on or before the due date for the interest payment. If the payment is not
received by Rogers on or before the due date, it is considered late.

Promissory Note ($1,000,000.00)

Rogers - CATI/August 15, 2016

Page 2 of 5

 

 

Notice of Payment: Immediately upon receiving confirmation that each wire
transfer of a principal payment has been completed, CATI shall send via e-mail
to Rogers’ attorney, Sharon E. Conway, a copy of the confirmation.
Contemporaneously with sending each interest payment, CATI shall scan the
payment check and the transmittal letter to Mrs. Rogers into PDF format and
shall e-mail the scanned copies of the check and transmittal letter, along with
the Federal Express tracking number for delivery, to Ms. Conway. These
notifications allow Ms. Conway to verify timely payment. Failure to send either
of these confirmations to Ms. Conway shall constitute an Event of Default.

 

Mandatory Prepayment: The Letter Loan Agreement sets forth the terms and
conditions under which CATI is required to make prepayments of principal or the
Indebtedness evidenced by this Note.

Annual Interest Rate on Matured,

Unpaid Amounts (Default Rate):

Eighteen Percent (18%) per TEXAS FINANCE CODE

Chapters 306 and 303

Security for Payment:

The Letter Loan Agreement (as amended) describes in detail the security for this
Note, and it as well as the Security Agreement between LEI (and now CATI as
LEI’s assignee) and Rogers dated August 13, 2013 (the “Security Agreement”), and
the Mortgage, Deed of Trust, Assignment, Security Agreement, Financing
Statement, and Fixture Filing issued by LEI in favor of Rogers dated August 13,
2013, and any other security agreements and deeds of trust between Rogers and
LEI (and CATI as assignee of LEI) are all incorporated by reference into this
Note for all purposes as if fully set forth at length. In addition, LEI shall
guarantee this Note pursuant to the terms of a separate Loan Guaranty Agreement
dated August 15, 2016, and shall pledge as additional collateral for this Note
its ownership interest in CATI.

Promise to Pay.    CATI promises to pay to the order of Louise H. Rogers at the
place for payment and according to the terms of payment the principal amount
plus interest at the rates stated above. Any amounts under this Note remaining
unpaid as of the due date shall be due and payable no later than the Maturity
Date.

Prepayment.  CATI may prepay this Note without penalty.

Application of Payments.   Payments under this Note shall be applied first to
accrued and unpaid interest and the balance, if any, to principal. Any allowed
or mandatory prepayment of this Note shall also be accompanied by the payment of
all accrued and unpaid interest on the amount prepaid. Partial prepayments of
this Note shall be applied to the installments in the inverse order of their
maturities.

Default and Acceleration.   If an Event of Default under this Note, the Letter
Loan Agreement, the Security Agreement, or any other document ancillary to this
Note between Rogers and either CATI or LEI occurs and CATI or LEI (as
applicable) fails to cure the Default within the applicable cure period (if
any), then in that event Rogers shall have the option to declare, in writing,
the entire unpaid balance of principal and accrued interest immediately due and
payable. CATI and each surety, guarantor, and endorser all waive any and all
notices, demands for payment, presentations for payment, notices of intent to
accelerate maturity, notices of acceleration, protests, and notices of protest.
All definitions and provisions contained in the Letter Loan Agreement, the
Security Agreement, and any and all other security instruments between CATI and
Rogers related to default and all other matters in the Loan Documents apply to
this Note.

Promissory Note ($1,000,000.00)

Rogers - CATI/August 15, 2016

Page 3 of 5

 

 

Usury Compliance.   The Parties to this Note intend to comply with the usury
laws applicable to this Note. Accordingly, the Parties agree that no provision
in this Note or in any related documents (if any) shall require or permit the
collection of interest in excess of the maximum rate permitted by law. If any
excess interest is provided for or contracted for in this Note, or charged to
CATI or any other person responsible for payment, or received by Rogers, or if
any excess interest is adjudicated to be provided for or contracted for under
this Note or adjudicated to be received by Rogers or her assignee or successor,
then the Parties expressly agree that this paragraph shall govern and control
and that neither CATI nor any other party liable for payment of the Note shall
be obligated to pay the amount of excess interest. Any excess interest that may
have been collected shall be, at Rogers’ option, either applied as credit
against any unpaid principal amount due or refunded to CATI. The effective rate
of interest shall be automatically subject to reduction to the maximum lawful
contract rate allowed under the usury laws of the State of Texas as they are now
or subsequently construed by the courts of the State of Texas.

Attorney’s Fees and Expenses During Term of Note.   CATI understands and agrees
that, as a part of the consideration given to Rogers for entering into this
Note, it shall be responsible for and shall pay all actual attorney’s fees and
all expenses incurred by Rogers in preparing this Note and the other Loan
Documents, as well as any and all other documents deemed necessary by its legal
counsel for this transaction. CATI shall also be responsible for and shall pay
any other fees and expenses incurred by Rogers’ attorney during the term of this
Note (including any extensions of this Note) for verifying compliance, in making
any amendments or extensions to any documents related to this transaction, in
confirming payment in full of the loan, release of any UCC filings, and any
other fees and/or expenses incurred that relate in any way to this transaction,
subject to the limitations to these fees set forth in the Letter Loan Agreement
(as amended). Rogers’ attorney shall invoice these fees and expenses directly to
CATI and CATI shall pay these fees and expenses by check on good funds delivered
to Rogers’ attorney at the address provided for payment on each invoice within
fifteen calendar days of the date of the invoice. Invoices sent to CATI for
these attorney’s fees and expenses that are not promptly paid shall accrue
interest at the rate of 18% per annum from the due date until paid in full. CATI
understands and agrees that any and all UCC-1 filings, the Security Agreement,
the Letter Loan Agreement, and all of the other Loan Documents shall remain in
full force and effect and shall not be released until all amounts due and owing
by CATI under all provisions of this Note; the August 13, 2013, Note (as
amended); the Security Agreement; the Letter Loan Agreement (as amended); and
any and all other agreements and any amendments to those Loan Documents and
agreements between Rogers and CATI are paid in full by CATI.

Promissory Note ($1,000,000.00)

Rogers - CATI/August 15, 2016

Page 4 of 5

 

 

Attorney’s Fees and Costs of Collection upon Default.   If this Note is given to
an attorney for collection, or if suit is brought for collection, or if it is
collected through probate, bankruptcy, or other judicial proceeding, then CATI
shall pay all of Rogers’ actual attorney’s fees, all costs of collection, all
expenses of litigation, and all costs of court incurred in addition to any and
all other amounts due.

Additional Terms and Conditions.   The Term Loan Financing/Summary of Terms
agreement dated August 12, 2016, between CATI and Robertson Global Credit, LLC
(the “Summary of Terms”), a true copy of which is attached to this Note as
Exhibit A, contains additional terms, conditions, and fees related to this Note.
The Summary of Terms is incorporated by reference into this Note for all
purposes as if fully set forth at length. If there is any conflict in terms or
provisions between this Note and the Summary of Terms, this Note shall control.
As to any items included in the Summary of Terms but not in this Note, the
Summary of Terms shall control.

Additional Documents.   Incorporated by reference into this Note for all
purposes as if fully set forth at length are all of the other Loan Documents as
defined in the Security Agreement, the Ownership Interest Pledge Agreement
between LEI and Rogers dated August 15, 2016, and the Guaranty Agreement by LEI
to Rogers dated August 15, 2016, all as amended or restated from time to time.

Venue and Jurisdiction; Waiver of Jury Trial.   This Note is fully performable
in Montgomery County, Texas. All Parties agree that jurisdiction for any dispute
under this Note lies in the state district courts of Montgomery County, Texas.
All Parties agree to waive their respective rights to trial by jury of any
dispute under this Note and that all disputes will be submitted to the court for
determination.

Amendment and Assignment.   This Note may not be amended or modified in any
manner without the express written consent of Rogers or her attorney. Neither
CATI nor Rogers may assign any of their rights or obligations under this Note
without the express written consent of the other Party.

Maker:

CATI OPERATING, LLC, a Texas Limited Liability Company

 

  By: /s/ Anthony C. Schnur   Date of Signature:  August 25, 2016     ANTHONY C.
SCHNUR         Chief Executive Officer    

 

Promissory Note ($1,000,000.00)

Rogers - CATI/August 15, 2016

Page 5 of 5

 